In my opinion the judgment of the district court should be set aside with directions to enter up a judgment in favor of appellant and to certify said judgment back to the probate court for execution in accordance with the views heretofore expressed in my specially concurring opinion. (I. C. A., sec.11-406; Fraser v. Davis, 29 Idaho 70, 156 P. 913, 158 P. 233; Collins v. Lindsay, 33 Idaho 230, 191 P. 357.) However, in view of the fact that two members of the court have dissented and two members of the court have concluded that an opportunity should be given "to offer additional evidence in the district court tending to show whether or not a gift of this interest in the property was made by Fackrell to his sister during his lifetime, not *Page 534 
because the evidence in the record leaves any doubt that he did so, but in order that the parties may have an opportunity to offer any additional evidence they may have in view of the holding that a completed gift, inter vivos, is within the scope and meaning of I. C. A., sec. 15-1001" and as a result of the above situation a final determination of the case is left in uncertainty, I have concluded to concur in the conclusion reached in that portion of the opinion on rehearing to which reference has been made.